Citation Nr: 0500696	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left leg disability, to 
include the left knee and left ankle.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

By way of introduction, service connection for a left knee 
disability was denied by the RO in April 1971.  In June 1971, 
the RO reconsidered but continued the denial of the claim.  
In October 1974, the RO denied a claim for service connection 
for residuals of a fractured left ankle.  The veteran was 
notified of the decisions but did not initiate an appeal.  
Thus, new and material evidence is needed to reopen the 
claim. 38 U.S.C.A. § 5108, 7105.  

In May 2002, the veteran filed a claim for service connection 
for a "left leg" disability.  The veteran did not specify 
the nature of the left leg injury.  In an August 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, the RO denied, in 
pertinent part, service connection for a left leg disability.  
The veteran perfected a timely appeal of the determination.  

As an aside, the Board clarifies that the August 2002 
decision also denied service connection for nerves, a back 
condition (not otherwise specified), and residuals of a 
fracture of the left thumb.  In a June 2003 letter, the 
veteran withdrew his appeal as to the claims for service 
connection for nerves and a back condition.  Service 
connection for residuals of a left thumb fracture was 
ultimately granted by the RO in July 2003.  Hence, these 
issues are no longer in appellate status.  See, 38 C.F.R. 
§ 20.204 (2003).  

During a Decision Review Officer conference in June 2003, the 
veteran indicated that the claim was for a left ankle injury 
in service. He further stated that he would attempt to obtain 
verification of an injury to his left ankle in service.  
Later, in August 2003 correspondence, the veteran indicated 
that he injured both his left knee and ankle during service.  

In a February 2004 letter, the RO advised the veteran that it 
was reconsidering his claim on the basis of whether new and 
material had been submitted to reopen the previously denied 
claim.  In May 2004, the RO issued a supplemental statement 
of the case in which it denied reopening the veteran's claim, 
then characterized as "left leg (ankle)".  The Board agrees 
with the RO that new and material evidence is required to 
reopen this claim, which in light of the foregoing, and for 
the purpose of clarity, it has recharacterized as involving 
both the left knee and left ankle disability.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (notwithstanding the 
nomenclature and varied etiology attributed to a disability, 
a veteran's condition was one in the same).


FINDINGS OF FACT

1.  In an April 1971 RO decision, the veteran's claim for 
service connection for a left knee condition was denied.  The 
veteran was notified of that decision in April 1971, but did 
not initiate an appeal.  

2.  In an October 1974 RO decision, the veteran's claim for 
service connection for residuals of a left ankle fracture was 
denied.  The veteran was notified of that decision in 
November 1974, but did not initiate an appeal.  

3.  The evidence received since the April 1971 and October 
1974 RO decisions, namely, evidence of current treatment for 
a left ankle condition, is cumulative and does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1971 and October 1974 RO decisions that denied 
claims for service connection for a left knee condition and 
residuals of a left ankle fracture are final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2003).  

2.  The evidence received since the April 1971 and October 
1974 RO decisions is not material, and the claim for service 
connection for a left leg injury to include the left knee and 
ankle, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim in May 
2002.  In a May 2002 letter pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that needed to 
send to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing an 
injury in military service or a disease that began in or was 
made worse during military service, a current physical 
disability and a relationship between his current disability 
and service.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  

In a February 2004 letter, the veteran was advised of the 
requirement to submit new and material evidence with respect 
to his claim.  He was further advised to submit any 
additional evidence to VA.  Finally, the letter notified the 
veteran of the evidence that was already of record.  

For the above reasons, the Board finds that the RO's notices 
in May 2002 and February 2004 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any current VA or 
private medical evidence in support of his claim.  
Nevertheless, in August 2002, the RO contacted the VAMC 
Columbia to determine if the veteran received treatment at 
that facility.  There were no records.  During the course of 
the appeal the RO obtained VA treatment records from the Dorn 
VAMC and private treatment records from the Palmetto Baptist 
Hospital and the Palmetto Richland Hospital.  Finally, during 
a Decision Review Officer conference in June 2003, the 
veteran was encouraged to obtain evidence showing a left 
ankle injury during service.  No evidence was submitted.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The veteran's service medical records, consisting solely of 
an enlistment examination are of record.  Such record was 
supplied by the National Personnel Records Center (NPRC) in 
connection with the veteran's claim in 1971.  In October 
1974, the RO contacted the NPRC and sought further service 
medical records.  No further records were supplied.  Hence, 
the Board finds that additional efforts to search for service 
medical records would be futile.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Service connection for a left knee disability was denied by 
the RO in April 1971.  In June 1971, the RO reconsidered but 
continued the denial of the claim.  At that time, the RO 
considered the veteran's service medical records, which 
consisted solely of a service enlistment examination and the 
results of a March 1971 VA examination report.  The RO found 
that there was no evidence of a left knee injury in service.  
The veteran was notified of the decisions but did not 
initiate an appeal.  As such the decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In October 1974, the RO denied a claim for service connection 
for residuals of a fractured left ankle.  Of record at that 
time, was an August 1974 VA surgical report that showed that 
the veteran was admitted with osteochondrial loose fragments 
in his left ankle.  He gave a history of repeated injury for 
the past three years.  In February 1971, he was diagnosed 
with an osteochondral fracture.  Prior to issuing its rating 
decision, the RO contacted the National Personnel Records 
Center (NPRC) and requested any additional service medical 
records, all medical records on file, to specifically include 
hospital treatment records at USMH, 29 Palms California.  In 
an October 1974 statement, the NPRC indicated that all 
records had previously been sent to the RO.  The RO denied 
the claim, finding no evidence of injury to the left ankle 
during service.  The veteran was notified of the decision but 
did not initiate an appeal.  As such the decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board notes that the 
provisions of 38 C.F.R. § 3.156 were revised, effective 
August 29, 2001.  The veteran filed his claim in October 
2001; hence the revised regulation is for application in this 
case.  See 66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2003)).  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
evidence" is evidence not previously reviewed by VA 
adjudicators.  "Material evidence" is existing evidence, 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (effective 
August 29, 2001).  See also Hodge v. West, 155 F.3d 1356 (Fed 
Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decisions dated in April 1971 and October 1974.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R.
§ 3.303(d).

The evidence received since the April 1971 and October 1974 
RO decisions include private and VA treatment records.  
Private treatment records from the Palmetto Baptist Hospital 
and the Palmetto Richland Hospital do not show complaints or 
treatment for a left leg, ankle or knee condition.  

The veteran was afforded a VA Agent Orange examination in 
February 2003, in connection, with then pending claims for 
service connection for scars, skin rashes and post-traumatic 
stress disorder.  There were no specific complaints with 
respect to a left leg, knee or ankle condition.  The veteran 
did note that he was on pain medication for an unspecified 
condition.  Following a physical examination, he was 
diagnosed with essential hypertension, lipoma, arthritis, and 
hypercholesterolemia.  

In September 2003, the veteran reported to the Dorn Veterans' 
Hospital with complaints of chronic arthritis in the ankles 
and left thumb, multiple lipomas, and depression/anxiety with 
sleep difficulty.  He stated that he had pain in his ankles 
and left hand ever since injuries sustained during service.  
Following a physical examination, the pertinent diagnosis was 
joint pain/arthralgia.  The examiner noted that it seemed to 
be a chronic problem.  

During a VA mental status examination in September 2003, the 
veteran stated that he injured his left leg after falling in 
a hole.  

Upon review of the aforementioned evidence, the Board notes 
that such evidence is "new", in the sense that it was not 
of record at the time of the 1971 and 1974 RO decisions.  
However, the evidence by itself or when considered with 
previous evidence of record is not material as it is 
cumulative of evidence previously considered by the RO and 
does not relate to an unestablished fact necessary to 
substantiate the claim.  In this respect, there was evidence 
in 1974 that the veteran suffered from a left ankle 
condition, thus, the additional evidence showing continued 
complaints of a left knee condition and a diagnosis of joint 
pain and/or arthralgia of the ankle is cumulative of evidence 
previously of record.  Moreover, the unestablished facts 
necessary to substantiate the claim is competent evidence 
showing a left leg, ankle or knee condition in service or a 
competent opinion relating a current condition to service.  
The newly received evidence does not relate to these 
unestablished facts.  

The Board acknowledges the veteran's contention that he 
injured his left leg during service.  However, this 
contention was previously considered by the RO and the 
veteran personal belief that his left leg injury resulted 
from service does not service as a sufficient basis to reopen 
the previously denied claim.  Therefore, in light of the 
foregoing, the Board must conclude that the veteran has not 
submitted "new and material" evidence sufficient to reopen 
his claim.  Accordingly, the appeal is denied.

ORDER

New and material evidence having not been received to reopen 
a claim of entitlement to service connection for a left leg 
disability, to include the left knee and left ankle, the 
benefit sought appeal is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


